Citation Nr: 1503973	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability. 

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Offices (ROs) of the United States Department of Veterans Affairs (VA) in St. Petersburg, Florida.  In August 2009, the RO denied claims for service connection for disabilities of the lumbar spine, and cervical spine.  In August 2011, the RO denied a claim for service connection for residuals of a head injury, denied a claim for a rating in excess of 50 percent for service-connected PTSD, and denied a TDIU.  In April 2013, the RO denied claims for service connection for a right knee disability, and a left knee disability.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a back disability, a neck disability, and residuals of a head injury, and entitlement to an increased rating for service-connected PTSD, currently evaluated as 50 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's right knee disability, and left knee disability, are related to his service.

CONCLUSION OF LAW

Service connection for a right knee disability, and a left knee disability, is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a bilateral knee disability due to his service.  He essentially argues that his duties as a pararescue recovery specialist required him to make multiple parachute jumps with heavy loads of equipment, which resulted in recurrent trauma to his knees and caused his bilateral knee arthritis.

In April 2013, the RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Arthritis is one of the chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2014).  

Under 38 U.S.C.A. § 1154(b), in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

The Veteran's service personnel records include his discharge (DD Form 214), which shows that his military occupation specialty was para rescue recovery specialist, and that his awards include the Silver Star, an Air Medal with seven Oak Leaf Clusters, the Vietnam Service Medal with two bronze service stars, and the Republic of Vietnam Campaign Medal.  His personnel records show that he served as a pararescue/recovery specialist based out of Thailand, with duties that included recovering air crews of downed planes in hostile areas in Southeast Asia.  Service records show participation in an airborne course, with multiple documented parachute jumps between 1966 and 1968.  

The Veteran's service treatment records do not show treatment for complaints of knee symptoms.  Service examination reports, dated in 1965, 1967, and 1968, as well as two examination reports associated with Air Force Reserve duty, dated in 1969 and 1970, show that his lower extremities were clinically evaluated as normal.  In associated "reports of medical history," he denied having a history of a 'trick' or locked knee.  

The post-service medical evidence consisted of VA and non-VA reports, dated between 1969 and 2013.  This evidence includes VA progress notes which show notations of "arthralgia" as early as 2002.  In October 2009, the Veteran reported that he had DJD (degenerative joint disease) of his knees, and he requested medication for knee pain.  The assessments included DJD.  X-ray reports, dated in May 2012, note degenerative joint disease of the bilateral knees.  

As an initial matter, the Veteran's awards include the Silver Star.  The Board therefore finds that the Veteran can be considered a combat veteran under the provisions of 38 U.S.C.A. § 1154(b) for purposes of this appeal.  In addition, his duties as an Air Force pararescue specialist are conceded to have involved extremely strenuous training, multiple parachute jumps with heavy loads, and other physical hardship, as a member of an extremely elite unit with service in the Republic of Vietnam and other parts of Southeast Asia.  The impact on the Veteran's knees would appear manifest.

The Board finds that service connection for a right knee disability, and a left knee disability, is warranted.  The Veteran is shown to have served as a pararescue specialist, with training as a parachutist, with service in Vietnam, and his accounts of his service are consistent with the places, types, and circumstances of his service. 38 U.S.C.A. § 1154(b).  Furthermore, the claims file includes two opinions from R.D.V., D.C., dated in July 2013 and February 2014, in which he notes that the Veteran has reported ongoing symptoms of knee pain since his service, and concludes that the Veteran's bilateral knee arthritis is due to his service.  He states that as a pararescue specialist, the Veteran was required to parachute with, and carry, extremely heavy loads that caused "multiple repetitive impact loading injuries" which resulted in his bilateral knee arthritis.  In reaching this decision, the Board has considered the contrary VA opinions of record, dated in August 2012 and December 2013, which assert that the Veteran's bilateral knee arthritis is not due to his service, and that arthritis from trauma usually appears within five years of the trauma.  However, these opinions are unaccompanied by citation to clinical studies or a medical treatise.  In addition, Dr. R.D.V.'s February 2014 opinion specifically addressed several arguments made in the December 2013 VA opinion, and he reasserted his conclusion that the Veteran's bilateral knee arthritis is due to his service.  In summary, there are opinions both in favor of, and against, the claims that are of approximately equal probative value.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that service connection for a right knee disability, and a left knee disability, is warranted.

As the Board has granted the claims in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a right knee disability, and a left knee disability, is granted.


REMAND

In August 2011, the RO denied a claim for service connection for residuals of a head injury, a claim for a rating in excess of 50 percent for PTSD, and a TDIU.  In February 2012, a timely notice of disagreement was received as to the claims.  See 38 C.F.R. §§ 20.201, 20.302(a) (2014).  

A statement of the case has not yet been issued as to these claims.  

Because a timely NOD was filed to the July 2011 rating decision, the RO must now provide the Veteran with a statement of the case on the issues of service connection for residuals of a head injury, a rating in excess of 50 percent for PTSD, and entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that in a statement, received in September 2014, the Veteran's representative stated that she desired to have the claims for service connection and an increased rating remanded to the AOJ.  The Board further notes that a considerable amount of medical evidence has been associated with the claims file since August 2011 that has not yet been reviewed by the AOJ.  On remand, the Appeals Management Center must review this evidence.  See 38 C.F.R. § 20.1304 (2013).  

Finally, in September 2009, the RO denied claims for service connection for a low back condition, and a neck condition.  The Veteran appealed.  In August 2009, VA opinions were obtained that weighed against the claims.  In September 2012, a statement of the case on these issues was sent that covered evidence dated up to August 2012.  Since that time, a considerable amount of medical evidence has been added to the Veteran's claims file that is not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  This evidence includes favorable opinions for both claims from Dr. R.V.D., dated in July 2013.  

Unlike the knee issue, the question of whether these problems are related to service is not entirely clear. 

Given the foregoing, on remand, the Veteran should be afforded new examinations of his back and neck, and etiological opinions should be obtained, followed by readjudication of the claims.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues of entitlement to service connection for residuals of a head injury, entitlement to a rating in excess of 50 percent for PTSD, and entitlement to a TDIU.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any back and neck disability, and their relationships, if any, to his military service, or any incident thereof. 

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that a back disability, or a neck disability, had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, including to any in-service injury or disease.  

The examiner should be requested to comment upon Dr. R.V.D.'s July 2013 opinion.  

Beyond the above, the examiner is asked (but not required) to indicate if whether it is at least as likely as not (i.e., there is at least a 50% probability) that the Veteran cannot work due to his service connected problems. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record.  

In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  

3.  Readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  

The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


